DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “connecting a sterile concentrate container to an aseptic input connector”. It is not clear if these are new elements, or the same ones previously mentioned in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckman et al [US 2014/0377418A1].
Eckman et al teach a method and apparatus for aseptic processing (title) comprising a sterile liquid concentrate source including a container and aseptic input connector (Figure 1, #133, 141; Figure 2, #203; paragraph 0015-0016), a diluent source of potable pre-filtered water and a non-thermal sterilizer (Figure 1, #143; Figure 2, #204; paragraph 0017, 0027), an aseptic mixing and blending component (Figure 1, #145), a dilute fluid outlet and aseptic balance tank (Figure 1, #146), the aseptic juice concentrate naturally being water-based and including colorants and flavorants (paragraph 0015), the non-thermal sterilizer using UV light and Reverse Osmosis (paragraph 0027), an optional sterilizer for the aseptic concentrate (Figure 2, #206), an aseptically filling plant and connector (Figure 1, #147; Figure 2, #214), and aseptically filling boxes, bags, and bottles (paragraph 0019). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman et al [US 2014/0377418A1] in view of Ferreira et al [US 2012/0060531A1].
Eckman et al teach a method and apparatus for aseptic processing (title) comprising a sterile liquid concentrate source including a container and aseptic input connector (Figure 1, #133, 141; Figure 2, #203; paragraph 0015-0016), a diluent source of potable pre-filtered water and non-thermal sterilizer (Figure 1, #143; Figure 2, #204; paragraph 0017, 0027), and aseptic mixing and blending component (Figure 1, #145), a dilute fluid outlet and aseptic balance tank (Figure 1, #146), the aseptic juice concentrate naturally being water-based and including colorants and flavorants (paragraph 0015), the non-thermal sterilizer using UV light and Reverse Osmosis (paragraph 0027), an optional sterilizer for the aseptic concentrate (Figure 2, #206), an aseptically filling plant and connector (Figure 1, #147; Figure 2, #214), and aseptically filling boxes, bags, and bottles (paragraph 0019).
Eckman et al do not explicitly recite a sterile filter and removal of viruses (claim 1, 13).
Ferreira et al teach a water purification system for making beverages (abstract) comprising a reverse osmosis filter with apertures of 0.0001 µm or less which removed bacteria, viruses, heavy metals, and unwanted smells (paragraph 0034).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed sterile filter and virus removal into the invention of Eckman et al, in view of Ferreira et al, since both are directed to beverage production systems, since Eckman et al already included non-thermal sterilization including reverse osmosis (paragraph 0027), since beverage systems commonly included reverse osmosis filters with apertures of 0.0001 µm or less which removed bacteria, viruses, heavy metals, and unwanted smells (paragraph 0034) as shown by Ferreira et al, and since removal of viruses from the system of Eckman et al would have provided a safer and more appealing beverage for the consumer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 10-15, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792